Opinion filed June 14, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-17-00351-CV
                                  __________

       IN THE INTEREST OF L.A.S. AND A.L.S., CHILDREN

                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 8296-CX


                      MEMORANDUM OPINION
      This is an appeal from a final order in which the trial court awarded permanent
managing conservatorship of L.A.S. and A.L.S. to the Department of Family and
Protective Services. See TEX. FAM. CODE ANN. § 263.404 (West Supp. 2017). The
children’s father filed a notice of appeal. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a brief in which he
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a recent holding by
the Texas Supreme Court, however, an Anders motion to withdraw “may be
premature” if filed in the court of appeals under the circumstances presented in this
case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). The court in P.M. stated that
“appointed counsel’s obligations can be satisfied by filing a petition for review that
satisfies the standards for an Anders brief.” Id. at 27–28.
         Appellant’s counsel provided Appellant with a copy of the brief and an
explanatory letter. Counsel also informed Appellant of his right to review the record
and file a pro se response to counsel’s brief. In compliance with Kelly v. State, 436
S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant with a
copy of the appellate record. We conclude that Appellant’s counsel has satisfied his
duties under Anders, Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409.
         Accordingly, we dismiss this appeal.


                                                                   PER CURIAM


June 14, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1



         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2